per curiam:
En el presente caso nos corresponde atender un señalamiento ético contra dos abogados que suscribie-ron un contrato de servicios profesionales con el propósito de representar a múltiples codemandantes en un caso de daños y perjuicios. En específico, debemos examinar si los abogados actuaron correctamente al crear, mediante dicho contrato, un comité de codemandantes que se encargaría de mantener — en calidad de intermediarios — la comunica-ción entre la representación legal y los demás codemandantes. Asimismo, debemos evaluar la diligencia desplegada por los abogados querellados ante la falta de cooperación de sus clientes durante un proceso litigioso.
I
El Ledo. Daniel Muñoz Fernós fue admitido a la aboga-cía el 3 de marzo de 1989, y el Ledo. Miguel Morell Chardón el 30 de noviembre de 1977.
En 1998 veintinueve empleados del Colegio Regional de Carolina de la Universidad de Puerto Rico contrataron los servicios profesionales del bufete Morell Chardón & Muñoz Fernós para que les representara en una reclamación de daños y perjuicios contra unos contratistas independientes de su patrono.(1) Dicho bufete se componía de los dos abo-*742gados aquí querellados. Aunque el contrato de servicios profesionales expresa que compareció el bufete, éste fue firmado únicamente por el licenciado Muñoz Fernós.
Como parte de lo estipulado con el bufete, todos los co-demandantes también firmaron el referido contrato de ser-vicios profesionales y recibieron una orientación sobre el alcance de éste y las responsabilidades de los clientes para una adecuada representación. Por la naturaleza del caso, también se les orientó y advirtió sobre la necesidad de con-tratar a dos peritos, un experto ambiental y un neumólogo. Asimismo, en el referido contrato se estableció claramente la necesidad de que los codemandantes se comunicaran pe-riódicamente con el bufete. A tales efectos, se incluyó la siguiente cláusula:
Cuarto: Es una condición indispensable del presente contrato el que LOS CLIENTES mantengan comunicación continua con LOS ABOGADOS, llamándolos o visitándolos por lo menos una vez semanalmente para conocer el status del caso a radicarse. A estos fines se ha creado un comité de demandan-tes compuesto por los siguientes demandantes: Diana Ramírez Natal, Alma Ramos Ortiz, Angelina Díaz González y Carmen Serrano Collazo. Esto no impide que cualesquiera de LOS CLIENTES pueda llamar en un momento dado a LOS ABO-GADOS, y vice-versa, para atender asuntos individuales de cada reclamante. Apéndice de la Querella, Anejo II, pág. 144.
De esta manera, se pretendió que un comité (Comité de Comunicación) mantuviera comunicación entre los aboga-dos y los codemandantes. De igual manera, cualquier re-clamante podía comunicarse directamente con la oficina de los abogados para obtener información del caso.
En cumplimiento con su obligación, el 27 de febrero de 1998 el bufete presentó la correspondiente reclamación ante el Tribunal de Primera Instancia, Sala Superior de Carolina.(2) La demanda fue suscrita por ambos abogados aquí querellados.
*743Durante el proceso litigioso, la Sra. Alma I. Ramos Ortiz, una de las codemandantes que formaba parte del Co-mité de Comunicación y quien figura como la quejosa en el presente proceso disciplinario, utilizó los servicios profesio-nales del licenciado Muñoz Fernós para al menos cuatro asuntos personales ajenos al caso de daños y perjuicios. Para esos cuatro asuntos, por los cuales el abogado no co-bró, esta no tuvo inconveniente alguno para localizar y co-municarse con el abogado y, según se desprende del expe-diente, éste la atendió satisfactoriamente.
El licenciado Muñoz Fernós también atendió otras ges-tiones personales en calidad de representante legal de la codemandante Sra. Diana Ramírez Natal, de lo cual re-sultó que ésta obtuviera una compensación reclamada administrativamente. Por las gestiones a favor de la se-ñora Ramírez Natal no se instaron quejas disciplinarias, por lo que suponemos que éstas también fueron realizadas satisfactoriamente. Cabe señalar, además, que, durante el presente procedimiento disciplinario, los abogados quere-llados alegaron haber asesorado a los codemandantes y a familiares de éstos de forma gratuita en más de quince ocasiones. Por esas otras gestiones tampoco se presentaron quejas disciplinarias.
No obstante, el pleito de daños y perjuicios ante la Sala de Carolina fue desestimado con perjuicio el 17 de mayo de 2002, a causa de la incomparecencia de los codemandantes y su incumplimiento con órdenes del Tribunal de Primera Instancia. El 25 de junio del mismo año, el foro primario reabrió el caso, a solicitud de los abogados aquí querella-dos, en aras de que se dilucidara la controversia en sus méritos. Finalmente, el 22 de enero de 2003 volvió a des-estimar el pleito con perjuicio por abandono.
Así las cosas, la señora Ramos Ortiz presentó una queja contra los querellados ante la Secretaría de este Tribunal a nombre propio y en representación de los demás codemandantes. La queja fue instada originalmente contra *744el licenciado Muñoz Fernós y durante el trámite discipli-nario autorizamos a la Oficina de la Procuradora General a incluir al licenciado Morell Chardón. Esto, pues ambos participaron de orientaciones, en entrevistas con los clien-tes, y en los trámites del caso.
En la queja, la señora Ramos Ortiz expresó que supo que se había emitido una sentencia de archivo con perjui-cio en el caso que tramitaba Muñoz Fernós. Alegó que dicho abogado nunca le cursó documento alguno emitido por el tribunal, a pesar de que había recibido órdenes específi-cas del propio tribunal a esos fines. Asimismo, añadió que mientras el caso fue objeto de desestimación en dos ocasio-nes distintas, ni los codemandantes ni ella tuvieron cono-cimiento de ello. Como exponemos más adelante, la comu-nicación entre los abogados querellados y la señora Ramos Ortiz resultaría ser de medular importancia para este pro-ceso disciplinario pues, por distintos motivos, los otros miembros del Comité de Comunicación se abstuvieron de realizar su encomienda y todos descansaron en que ella realizaría la comunicación con los abogados.
Los abogados respondieron a la queja. El licenciado Mu-ñoz Fernós alegó que nunca recibió respuesta de la señora Ramos Ortiz cuando le notificó la sentencia mediante la cual se desestimó el caso por segunda ocasión. Añadió que siempre mantuvo a los clientes al tanto del proceso y les informó a través de Ramos Ortiz de todo lo que pasaba. Además, expresó que envió varios formularios a los deman-dantes pero éstos no los devolvieron o cumplimentaron, por lo que alegó que los clientes no fueron diligentes en apoyar la tramitación de su reclamación. Por su parte, el licen-ciado Morell Chardón alegó que respondió a las llamadas telefónicas de la señora Ramos Ortiz cuando el licenciado Muñoz Fernós no estaba en la oficina y que atendió a ésta, quien les visitaba regularmente.
Así las cosas, ordenamos a la Oficina de la Procuradora General a presentar la querella de autos y ésta le imputó a *745los querellados la violación de los Cánones 12, 18 y 19 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. En síntesis, la querella alega que los abogados incumplieron con el de-ber de diligencia necesario para evitar que se causaran dilaciones indebidas en la tramitación y solución del caso, en violación al Canon 12, supra; que no cumplieron con los principios que exige el Canon 18, supra, de defender dili-gentemente los intereses de sus clientes, lo que resultó en el archivo con perjuicio de una demanda, y que los aboga-dos querellados violaron el Canon 19, supra, al no mante-ner informados a sus clientes de manera adecuada sobre los trámites del caso.
En febrero de 2010, mediante resolución, nombramos a la Hon. Eliadís Orsini Zayas, exjueza del Tribunal de Pri-mera Instancia, para que en presencia de las partes y en calidad de Comisionada Especial recibiera la prueba y nos rindiera un informe con sus determinaciones de hechos y recomendaciones que estimara pertinentes. Habiendo cele-brado una vista inicial, una conferencia con antelación y una vista evidenciaría que duró dos días, la Comisionada Especial rindió un informe detallado de la prueba desfilada y varias conclusiones de derecho.
En la vista evidenciaría, la Comisionada Especial reci-bió el testimonio de siete de los veintinueve codemandan-tes, incluyendo a la señora Ramos Ortiz. Dichos testigos fueron contrainterrogados por cada uno de los abogados querellados. La Comisionada Especial concluyó, a base de la prueba testifical, que no todos los clientes cooperaron satisfactoriamente con los abogados para una representa-ción adecuada. Por ejemplo, no contestaron prontamente los interrogatorios que los abogados querellados les envia-ron a pesar de que se les advirtió y orientó sobre las con-secuencias de la tardanza. Asimismo, no todos entregaron sus expedientes médicos a pesar de que se les solicitaron y recibieron explicaciones de parte de los abogados sobre la importancia de dicha prueba. Tampoco aportaron a la con-tratación de los peritos a pesar de las advertencias claras *746que al respecto le hicieron los abogados desde el inicio de la contratación y en lo subsiguiente. De hecho, quedó estable-cido que los abogados no recibieron suma alguna para la contratación de la prueba pericial y habían advertido a sus clientes que ellos no pagarían ese gasto. Durante todo el proceso del litigio, los abogados sólo recibieron ochenta dó-lares para los gastos iniciales.
Asimismo, los abogados plantearon que solicitaron a los codemandantes que entregaran las resoluciones emitidas por el Fondo del Seguro del Estado sobre sus reclamacio-nes para poder determinar si el Fondo acudiría a los tribu-nales mediante acción de subrogación. Sin embargo, los clientes tampoco las proveyeron.
Por su parte, los abogados testificaron que hicieron múl-tiples gestiones al respecto. Entre ellas, se trasladaron en más de una ocasión al Colegio Universitario de Carolina para reunirse y orientar a los demandantes. Asimismo, adujeron que fueron los clientes quienes voluntariamente y por iniciativa propia establecieron un comité para que los representara ante los abogados y se encargara de los re-querimientos del litigio.
Del testimonio de algunos de los codemandantes que se recoge en las determinaciones de la Comisionada Especial surge que algunos de los codemandantes sí aportaron dinero para la contratación de los peritos necesarios, pero que ese dinero le fue entregado a la señora Ramos Ortiz quien lo retuvo para sí y no informó a los abogados de las sumas retenidas. Incluso, luego de un tiempo y tras la des-estimación del caso, la señora Ramos Ortiz sólo les devol-vió parte de las cantidades entregadas por los codemandantes.
La Comisionada Especial concluyó además que, a pesar de que la Oficina de la Procuradora General aseguró que los abogados nunca le comunicaron a los codemandantes la desestimación del caso, una carta de 3 de febrero de 2003 suscrita por el licenciado Muñoz Fernós, y dirigida a los *747codemandantes, derrota esa aseveración. En dicha carta se les informó que el caso fue desestimado, que la desestima-ción era errónea, a su entender, y que tenían derecho a apelar dentro de treinta días, por lo que necesitaba re-unirse con ellos. Además, esa carta se acompañó con copia de la sentencia.
Asimismo, surge del expediente que el 26 de septiembre de 2002, los abogados enviaron una carta a los clientes mediante la cual recalcaron la necesidad de que coopera-ran con el descubrimiento de prueba y aportaran el dinero necesario para contratar los peritos.
En sus conclusiones, la Comisionada Especial resaltó que todos los codemandantes son profesionales con estu-dios universitarios y algunos de ellos poseen estudios posgraduados. Así las cosas, también concluyó que la ale-gada falta de comunicación, si en algún momento ocurrió, es imputable a los propios clientes, quienes se desentendie-ron del caso, nunca se comunicaron directamente con los abogados ni visitaron sus oficinas después de la firma del contrato de servicios profesionales, descansando solo en la señora Ramos Ortiz para su información, contrario a lo que habían acordado mediante el contrato de servicios profesio-nales que todos suscribieron. De igual forma, la Comisio-nada, concluyó que no existe prueba suficiente sobre la vio-lación a los Cánones 18 y 19 del Código de Etica Profesional, supra, pero sí en cuanto a la violación del Canon 12, supra. Es decir, que los abogados fueron diligentes en su gestión conforme al Canon 19, supra, y no actuaron de manera que mantuvieran a sus clientes desinformados de los asuntos importantes del caso. No obstante, de acuerdo a la Comisionada, éstos no actuaron conforme al deber de puntualidad y diligencia que exige el Canon 12, supra, porque, según señaló, los abogados querellados de-bieron renunciar a la representación de los codemandantes cuando notaron que éstos se habían desentendido del caso y no pretendían cooperar.
*748Así las cosas, la Oficina de la Procuradora General com-pareció ante nos en un escrito en reacción al informe de la Comisionada Especial. En este escrito, se objetan las con-clusiones a las que llegó la Comisionada, así como la con-clusión de que cualquier ausencia de diligencia fue como consecuencia de la falta de cooperación de los clientes.
La Procuradora General sostiene que, en su opinión, el expediente del caso ante el Tribunal de Primera Instancia que da lugar a la querella de autos demuestra una ausen-cia significativa de escritos por parte de los demandantes, por lo que los abogados, a su parecer, no fueron diligentes en el manejo del caso. Asimismo, hace referencia a la mo-ción de reconsideración que presentaron los abogados que-rellados tras la primera desestimación que hiciera el foro de instancia. La Procuradora entiende que, si en efecto el manejo del caso se vio afectado por la falta de diligencia de los clientes, entonces los abogados debieron señalarlo en aquel momento. Los abogados, sin embargo, no culparon a sus clientes en sus escritos ante el foro de instancia.
La Procuradora aduce, además, que en un escrito ante el Tribunal de Primera Instancia, los abogados mencionan que sus clientes se encuentran “de alta” ante la C.F.S.E. y, sin embargo, los abogados plantearon durante el proceso disciplinario que sus clientes no cooperaron con devolver un formulario que se les solicitó para obtener información de sus casos ante la mencionada corporación.
Finalmente, la Procuradora expone que los abogados y los codemandantes se confiaron del Comité de Comunica-ción y no fueron diligentes. Según la Procuradora, los abo-gados no podían delegar su deber de mantener informados a todos los clientes. No debían, pues, cruzarse de brazos. Asimismo, la comunicación que éstos hayan sostenido con la señora Ramos Ortiz no derrota la responsabilidad de comunicarse individualmente con los demás demandantes.
A raíz de los hechos expuestos, debemos atender dos controversias. En primer lugar, si los abogados fueron dili-*749gentes frente a sus clientes y ante el Tribunal de Primera Instancia y, en segundo lugar, si es antiético llegar a un acuerdo de comunicación a través de un intermediario, como se hizo en el presente caso. Contando con la compa-recencia de los quejosos, los querellados, la Oficina de la Procuradora General y un informe específico y detallado de la Comisionada Especial, procedemos a resolver.
I — I { — I
Como se sabe, los cánones del Código de Ética Profesional establecen las normas mínimas de conducta que rigen a los miembros de la profesión legal en el desempeño de su labor. In re Torres Viñals, 180 D.P.R. 236 (2010); In re Pujol Thompson, 171 D.P.R. 683 (2007). Los cánones de Ética Profesional tienen como objetivo “promover que los abogados se desempeñen en el aspecto profesional y personal acorde con los más altos principios de conducta decorosa, para el beneficio de [todos en] la profesión, la ciudadanía y las instituciones de justicia del país”. In re Hernández Pérez I, 169 D.P.R. 91, 101-102 (2006).
Con el propósito de atender querellas disciplinarias, la Regla 14 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, dispone que corresponde a un Comisionado Especial, designado por el propio Tribunal, celebrar una vista para recibir la prueba. Como hemos expresado reiteradamente, sus determinaciones fácticas merecen nuestra mayor deferencia. In re Torres Viñals, supra. Aunque este Tribunal no está obligado a aceptar el informe del Comisionado Especial nombrado para atender una querella contra un abogado, de ordinario hemos sostenido las conclusiones de hecho realizadas por dicho funcionario. Id.; In re Gordon Menéndez I, 171 D.P.R. 210 (2007).
A base de lo anterior, hemos expresado que, cuando no hemos encontrado que un Comisionado Especial haya incurrido en error, no habremos de intervenir con sus *750determinaciones de hechos y recomendaciones, ausente de una demostración de pasión, prejuicio, parcialidad o error manifiesto en su apreciación. In re Irisarri Castro, 172 D.P.R. 193, 215 (2007); In re Rodríguez Feliciano, 165 D.P.R. 565, 579 (2005). Asimismo, es norma reiterada en nuestro ordenamiento ético disciplinario que para imponer sanciones disciplinarias tiene que haber prueba clara, ro-busta y convincente de que hubo violaciones éticas. In re Caratini Alvarado, 153 D.P.R. 575, 585 (2001).
Por su parte, el Canon 12 del Código de Ética Profesional, supra, dispone:
Es deber del abogado hacia el tribunal, sus compañeros, las partes y testigos el ser puntual en su asistencia y conciso y exacto en el trámite y presentación de las causas. Ello implica el desplegar todas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en su tramitación y solución. Sólo debe solicitar la suspensión de vista cuando existan razones poderosas y sea indispensable para la protec-ción de los derechos sustanciales de su cliente. Id.
Hemos expresado que esta obligación de ser puntual en el trámite del litigio y desplegar todas las diligencias nece-sarias frente al tribunal ha de cumplirse por el abogado durante todas las etapas del litigio. In re Rodríguez Villalba, 160 D.P.R. 774 (2003); In re Pagán Hernández, 141 D.P.R. 113, 118 (1996). Un abogado que deja de comparecer injustificadamente ante los tribunales, dilatando así la tra-mitación de las causas, viola el Canon 12, supra. In re Vilchez López, 170 D.P.R. 793, 800 (2007); In re Soto Colón, 155 D.P.R. 623 (2001).
Por otra parte, el Canon 18 del Código de Ética Profesional, supra, dispone, en lo pertinente, que
[s]erá impropio de un abogado asumir una representación profesional cuando está consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuada-mente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia.
*751Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurí-dica en general estima adecuada y responsable. íd.
A la luz de este deber frente al cliente, hemos resuelto que es impropio de un abogado asumir una representación profesional cuando sea consciente de que no puede rendir una labor idónea o que no puede prepararse adecuadamente, sin que ello conlleve gastos o demoras irrazonables a su cliente o a los foros donde practique. In re Marini Román, 165 D.P.R. 801 (2005); In re Guadalupe, Colón, 155 D.P.R. 135, 153 (2001). Asimismo, un patrón de falta de adecuación en el trámite judicial o de indiferencia a los requerimientos que ha hecho un tribunal, constituye una violación del referido Canon 18. In re Marini Román, supra, pág. 811.
En el pasado, hemos sido cuidadosos en la diferencia-ción entre los deberes de diligencia impuestos por los Cá-nones 12 y 18, supra. El profesor Steidel sostiene que la diferencia recae en que el deber de diligencia que impone el Canon 12, supra, se refiere al deber de actuar oportuna-mente a favor de un cliente o respecto a órdenes del tribunal. El deber de competencia, por su parte, puede de-limitarse al deber de poseer los conocimientos jurídicos ne-cesarios para la tramitación adecuada de un caso o gestión profesional. S. Steidel Figueroa, Ética y responsabilidad disciplinaria del abogado, San Juan, Publicaciones J.T.S., 2010, pág. 188.
Asimismo, hemos expresado que un abogado que actúa negligentemente, de manera que conlleve la desestimación o el archivo de un caso, viola el Canon 18, supra. In re Hoffman Mouriño, 170 D.P.R. 968, 981 (2007); In re Guadalupe, Colón, supra. Además, un abogado no queda relevado de actuar diligentemente en la tramitación de un caso, aun cuando no cuente con la colaboración de su cliente. En In re Pinto Andino, 156 D.P.R. 259 (2002), ex-*752presamos que el abogado que pierde comunicación con su cliente debe, como gestión inicial, realizar esfuerzos razo-nables para lograr comunicarse con él y advertirle del riesgo que corre en la tramitación de su causa. Id. Además, señalamos que un abogado que opta por presentar acciones ante el tribunal en representación de un cliente con el que ha perdido comunicación no incurre en una violación ética. Sin embargo, no debe cruzarse de brazos y dejar de infor-mar al tribunal el hecho de que ha perdido comunicación con su cliente. Id. Debe, por el contrario, mantener infor-mado al tribunal y solicitar oportunamente ser relevado de la representación legal. Id. Véanse, también: In re Cruz Tolinche, 112 D.P.R. 699 (1982); Hefler Const. Co. v. Tribunal Superior, 103 D.P.R. 844, 846 (1975).
Por otro lado, el Canon 19, supra, que regula el deber de mantener informado al cliente, dispone:
El abogado debe mantener a su cliente siempre informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado.
Siempre que la controversia sea susceptible de un arreglo o transacción razonable debe aconsejar al cliente el evitar o ter-minar el litigio, y es deber del abogado notificar a su cliente de cualquier oferta de transacción hecha por la otra parte.
El abogado que representa varios clientes con intereses co-munes o relacionados entre sí no debe transigir ninguno de los casos envueltos sin que cada cliente esté enterado de dicha transacción y sus posibles consecuencias.
Así las cosas, hemos expresado que el deber ineludible de mantener informado al cliente de todo asunto impor-tante que surge durante la tramitación de una causa, se-gún dispuesto en el Canon 19, es un elemento imprescin-dible en la relación fiduciaria que existe entre el abogado y el cliente. In re García Muñoz, 170 D.P.R. 780 (2007). Porello, “no puede haber información más importante para un cliente que conocer de un dictamen adverso dictado en su contra”. íd., pág. 788.
En In re Castro Colón, 177 D.P.R. 333 (2009), una *753dienta alegó que su abogado no le informó de una senten-cia final que dictó el Tribunal de Primera Instancia ni de una orden para ejecutarla. Allí, una vez más, enfatizamos que tanto el desempeño profesional competente y diligente como la información al cliente son dos elementos impres-cindibles de toda relación abogado-cliente. Por ello, reite-ramos que los casos pertenecen a los clientes y ellos tienen derecho a estar informados de todos los trámites importan-tes que sucedan. No cumplir con ese deber conlleva una clara violación al Canon 19, la cual es independiente al deber de diligencia impuesto por el Canon 18. Id.; In re Rivera Lozada, 176 D.P.R. 215, 225 (2009); In re Colón Morera, 172 D.P.R. 49 (2007).
Por otra parte, hemos aclarado que el deber de informar continuamente establecido en el Canon 19, supra, es del abogado para con el cliente, mas no del cliente para con el abogado. Por ello, todo abogado debe actuar diligentemente y asegurarse de tener actualizada la información de contacto de su cliente, de modo que siempre pueda mantenerlo informado de todo lo que está pasando en su pleito. Esto, como dijimos en In re Castro Colón, supra, no es distinto a nuestras expresiones en J.R.T. v. Marex Const. Co., Inc., 103 D.P.R. 135, 141 (1974), caso en que recalcamos que también existe un deber implícito de las partes, los abogados y de cualquier otra persona que participe en determinada controversia, de mantener y dar constancia de su paradero de manera que las partes, con su dejadez, no actúen en detrimento del proceso judicial del cual participan.
Asimismo, recientemente atendimos otro caso relevante a la controversia que hoy nos atañe. En In re Nieves Nieves, 181 D.P.R. 25 (2011), se alegó que el allí querellado no presentó escrito alguno ante el Tribunal de Primera Ins-tancia para defender los intereses de su cliente ni para cumplir con las órdenes de ese foro. Su cliente también adujo que no se le había mantenido informado del caso y *754que no fue notificado del trámite procesal ni de su eventual desestimación. Así las cosas, resolvimos que el abogado ha-bía violado el Canon 12, supra, por no haber mostrado diligencia en la tramitación del caso, al no comparecer a una vista, incurrir en dilaciones indebidas e incumplir con ór-denes del Tribunal de Primera Instancia.
En cuanto a una posible violación del Canon 19, supra, sostuvimos que la actuación de un abogado de mantener ajeno a su cliente de las incidencias de sus casos constituye una lesión ética. In re Nieves Nieves, supra. De igual ma-nera, expresamos que el Canon 19 le impone un deber de comunicación al abogado y no al cliente. Id. Es decir, el abogado que no informa al cliente los asuntos importantes del caso no queda eximido de su responsabilidad por el hecho de que el cliente se tornó inaccesible. En ese caso es necesario que el abogado indique las gestiones que realizó para comunicarse con su cliente. Como allí el abogado ad-mitió que le notificó a su cliente sobre la desestimación del caso cuatro años después que se dictó sentencia, resolvi-mos que había violado el referido canon. Id.
Sobre la información que un abogado está obligado a comunicarle a su cliente, el profesor Steidel nos expresa que
... parece lógico pensar que el deber de informar de un abo-gado se extiende, al menos, a toda aquella información sobre gestiones o asuntos que: (1) afecten o prolonguen la continui-dad del pleito; (2) de ser conocidos por un cliente, pudiera ra-zonablemente llevarlo a finalizar el pleito; (3) aumente los cos-tos del litigio; (4) impliquen una renuncia de derechos o de garantías procesales; o (5) tienen el potencial de exponerlo a consecuencias adversas ante terceros que no forman parte del pleito. Steidel Figueroa, op. cit., pág. 193.
Por su parte, el Center for Professional Responsibility del American Bar Association ha propuesto la Regla Mo-delo 1.4, que regula las comunicaciones entre abogado y cliente para fines de mantener al cliente informado. Dicha regla dispone:
*755(a) A lawyer shall:
(1) promptly inform the client of any decision or circumstance with respect to which the client’s informed consent, as defined in Rule 1.0(e), is required by these Rules;
(2) reasonably consult with the client about the means by which the client’s objectives are to be accomplished;
(3) keep the client reasonably informed about the status of the matter;
(4) promptly comply with reasonable requests for information; and
(5) consult with the client about any relevant limitation on the lawyer’s conduct when the lawyer knows that the client expects assistance not permitted by the Rules of Professional Conduct or other law.
(b) A lawyer shall explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation. ABA, Model Rules of Professional Conduct, Rule 1.4 (2010).
Como puede apreciarse, la Regla 1.4 no dispone expre-samente la manera en que debe atenderse la comunicación a través de un intermediario. Varios estados han resuelto esa controversia imponiendo un deber al abogado de ase-gurarse que la comunicación que se transmite al interme-diario, con miras a llevársele al cliente, en efecto sea reci-bida por este último. “A lawyer who communicates with a client through intermediaries —such as the lawyer’s employees or an individual designated by the client— remains responsible for ensuring that the client is provided with the information required under Rule 1.4.” ARA/BNA Lawyer’s Manual on Professional Conduct, Sec. 31:504 (supl. 2008); People v. Rivers, 933 P.2d 6 (1997); In re Dreier, 671 A.2d 455 (1996) (“If a lawyer and client communicate through an agent of the client, the lawyer may still have a duty to communicate directly with the client regarding matters that significantly impact the representation.” ABA/BNA, supra, Sec. 31:505).
Por su parte, la Regla modelo 1.13, “Organization as Client”, que regula los deberes de un abogado que ha sido contratado para representar a diferentes entidades que agrupan personas, también ha sido aplicada para regla-*756mentar la representación de personas que se agrupan o se agregan sin constituir una entidad legal específica independiente. ABA, Annotated Model Rules of Professional Conduct, Rule 1.13 (5ta. ed 2007) (“Some courts consider an unincorporated association, a limited partnership, a joint venture or similar organization to be an aggregate of individuals, rather than an entity. In such cases, the lawyer-client relationship is between the group’s lawyer and each member individually”). Véase City of Kalamazoo v. Michigan Disposal Serv., 151 F.Supp.2d 913 (2001).
Por último, es importante recalcar que, al momento de ponderar la sanción disciplinaria que habrá de imponérsele a un abogado, debemos tomar en cuenta: la buena reputación del abogado en la comunidad; el historial de éste; si constituye su primera falta y si ninguna parte ha resultado perjudicada; la aceptación de la falta y su sincero arrepentimiento; si se trata de una conducta aislada; el ánimo de lucro que medió en su actuación; resarcimiento al cliente, y cualesquiera otras consideraciones, ya bien atenuantes o agravantes, que medien de acuerdo con los hechos. In re Quiñones Ayala, 165 D.P.R. 138, 147 (2005); In re Montalvo Guzmán, 164 D.P.R. 806 (2005).
III
A la luz de los fundamentos antes expuestos, concluimos que no existe razón para intervenir con las conclusiones del informe de la Comisionada Especial y, por ende, acoge-mos sus recomendaciones. Asimismo, no encontramos prueba clara, robusta y convincente de la comisión de fal-tas éticas en violación de los Cánones 18 y 19 del Código de Etica Profesional, supra. Esto, pues, según la prueba reci-bida, los querellados presentaron la acción para la cual habían sido contratados, ofrecieron orientación y coordina-ron con sus clientes para recibir la información y los fondos necesarios para el litigio, y comparecieron en múltiples *757ocasiones, aun cuando sus clientes no cooperaron con lo requerido. Asimismo, tomamos con particular interés el he-cho de que los abogados pudieran representar efectiva-mente a varios de los codemandantes, incluyendo miem-bros del Comité de Comunicación, y de ofrecerles consultoría legal gratuita a familiares de éstos sin que es-tas gestiones redundaran en un mal servicio o desatención del punto de vista de los clientes. Por el contrario, la prueba demostró que al menos una de esas gestiones re-sultó en una compensación para una de las code-mandantes.
Coincidimos con la Comisionada Especial en que resulta difícil entender que unos abogados puedan representar a estos clientes satisfactoriamente durante el proceso del pleito para el cual fueron contratados mientras, supuesta-mente, no informaban a éstos sobre los detalles del caso de daños y se mantenían incomunicados. De igual forma, co-incidimos con la Comisionada Especial en que las dos car-tas dirigidas a los clientes que obran en autos contradicen las alegaciones de la Oficina de la Procuradora General en cuanto a que los clientes no fueron informados sobre los asuntos importantes de su caso, en particular, cuando el caso fue desestimado y cuando le requirieron por escrito la cooperación con el descubrimiento de prueba y el dinero para cubrir los gastos de los peritos. También tomamos con particular énfasis el hecho de que una de las codemandan-tes retuviera para sí el dinero provisto por algunos clientes para contratar a los peritos. Los codemandantes habían sido orientados, como refleja el propio contrato de servicios profesionales, sobre la importancia de la contratación de peritos. Por estas razones, no encontramos base suficiente para diferir de la Comisionada Especial en torno a que los querellados no violaron los Cánones 18 y 19, supra.
No obstante, nos parece ineludible clarificar que este tipo de práctica en que los clientes voluntariamente crean un Comité de Comunicación o establecen interme-*758diarios frente a sus abogados, no releva a los abogados de descargar su deber de mantener informados a cada uno de los clientes directamente, asegurándose de que la informa-ción llega a éstos.
Por otro lado, estamos de acuerdo con que los querella-dos debieron mantener informado al Tribunal de Primera Instancia de las dificultades que enfrentaban para lograr la cooperación oportuna de parte de sus clientes. Al no ha-cerlo, incumplieron con términos dispuestos para comple-tar el descubrimiento de prueba, lo que, eventualmente, desembocó en la desestimación de la demanda. Los quere-llados debieron solicitar el relevo de la representación legal ante esas circunstancias. Por ello, como bien señala el in-forme de la Comisionada Especial, incumplieron con el de-ber que impone el Canon 12, supra.
En vista de que este es el primer incidente disciplinario de ambos abogados, adoptamos las recomendaciones de la Comisionada Especial y procedemos a amonestarlos por in-cumplir su deber de mantener informado al foro primario conforme al Canon 12 del Código de Etica Profesional. Asi-mismo, les advertimos que, en el cumplimiento de sus de-beres ante los tribunales a quienes sirven, deben mantener al foro enterado de cualquier incidente que dificulte la tra-mitación adecuada y oportuna de los trabajos.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez no intervino.

 Varias empresas fueron utilizadas como contratistas independientes para realizar trabajos de sellado de techos en el Colegio Regional de Carolina. Dichos contratistas aplicaron asfalto para sellar el techo del edificio de ciencias naturales, lo que alegadamente resultó en la liberación de unos vapores y gases nocivos a la salud de quienes trabajaban cerca. A raíz de ello, un grupo de empleados de la Universidad (los codemandantes) recibió atención médica de la Corporación del Fondo de Seguro del Estado (C.F.S.E.).


 El caso fue identificado como Diana Ramírez Natal y otros v. Shamal Construction S.E.; REPCO Construction S.E.; REPCO Construction, Inc. y otros, Civil Núm. FDP1998-0175.